Citation Nr: 0019398	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  94 - 15 996	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for Wolff-Parkinson-White 
syndrome.

Entitlement to service connection for organic heart disease, 
including coronary artery disease.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty from January 1960 to August 
1964, but did not serve in the Republic of Vietnam.  During 
the pendency of this action, the appellant relocated to 
Lafayette, Tennessee, and the VARO, Nashville, Tennessee, 
currently has jurisdiction of his claims folder.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional office (RO) 
in Indianapolis, Indiana.  A Board decision of August 1997 
upheld the RO decision denying service connection for a heart 
condition, and the appellant filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  By its 
Order of December 28, 1998, the Court vacated the Board 
decision of August 1997, and Remanded the case to the Board 
for further action consistent with the Court's Order.  

The RO is directed to read this Board remand order in its 
entirety, noting all issues raised by the current record, and 
to make all initial determinations which are required to 
address the elements of the appellant's claims.  Failure to 
make all required initial determinations, to provide specific 
reasons and bases for those determinations, or to provide a 
Supplemental Statement of the Case setting forth all 
applicable law and regulations, providing all reasons and 
bases, and citing specific medical evidence relied upon in 
reaching each of its several determinations will result in 
the case being returned to the RO for compliance with the 
terms of Board's remand order.


REMAND

The Board finds that the appellant's claims are plausible and 
are thus "well-grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a) (West 1991).  Once a claim is found to be "well 
grounded," VA's duty to assist attaches.  38 U.S.C.A. 
§ 5107(a) (West 1991);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  

In the Court's order of December 1998, and the supporting 
Joint Motion to Vacate and Remand, the Court found that the 
Board had impermissibly used its own unsubstantiated medical 
opinion to find that the appellant's Wolff-Parkinson-White 
syndrome did not increase in severity during active service.  
Colvin v. Derwinski,  1 Vet. App. 171, 175 (1991).  Further, 
in June 1999 the veteran submitted to the Board two 
statements from Donald L. Wayne, MD, each dated in June 1999.  
The submissions were accompanied by correspondence from the 
veteran's attorney, dated in June 1999, wherein she indicated 
that the veteran "[did] not waive" initial consideration by 
the RO of the statements from Dr. Wayne.  The Court's order 
included a directive that the Board seek any other evidence 
that is necessary for the timely resolution of the claim; 
that the Board's medical conclusions be supported by 
independent medical evidence; and that if the Board intended 
to rely on independent medical text, treatise, or opinion, it 
must first provide the appellant with notice and an 
opportunity to respond, and an opportunity to submit 
additional evidence.  The Court further stated that the 
appellant had the right to submit additional evidence and 
argument on the matter or matters the Court had remanded to 
the Board.  Quarles v. Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Pursuant to the Court's order of December 1997, the Board 
remanded the case to the RO in August 1999 to readjudicate 
the veteran's claim for service connection for heart disease 
with specific consideration of the June 1999 statements from 
Dr. Wayne, and for further development and readjudication as 
directed.  However, the Board finds that another remand is 
necessary in order for the RO to obtain competent medical 
evidence establishing the presence or absence of coronary 
artery disease in the veteran, a medical opinion addressing 
the etiology of the appellant's diagnosed Wolff-Parkinson-
White syndrome, and a medical opinion addressing the issue of 
inservice aggravation of that condition, matters essential to 
an equitable determination of those issues.  

Following the return of the case to the Board, the veteran's 
attorney submitted a letter in which she argued that the RO 
had disregarded the veteran's sworn testimony describing the 
onset and continuity of his symptomatology and had relied 
upon its own medical judgment.  She requested that the appeal 
be allowed or remanded to the RO for a new decision and 
issuance of a Supplemental Statement of the Case informing 
the veteran of all applicable law and regulations upon which 
the denial of his claim was predicated.  In addition, she 
submitted a lay statement from the veteran's sister, with 
respect to which she waived initial RO review and 
consideration.  

The current medical evidence shows that the appellant has 
Wolff-Parkinson-White syndrome, and that the record is 
equivocal as to whether he currently has coronary artery 
disease.  As the veteran has claimed service connection for 
heart disease, including Wolff-Parkinson-White syndrome, the 
Board finds that his appeal includes a claim for service 
connection for any organic heart disease currently found 
present.  Accordingly, the RO must undertake necessary 
development, including a special VA cardiology examination to 
determine the nature, extent, and etiology of any coronary 
artery disease or other organic heart disease found present, 
readjudicate the claims providing full and complete reasons 
and bases, and issue a Supplemental Statement of the Case 
including applicable law and regulations as to direct, 
presumptive, or secondary service connection.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arteriosclerosis, hypertension or cardiovascular-renal 
disease, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (1999).

Mere congenital or developmental defects, absent, displaced, 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
38 C.F.R. § 3.303(c), Part 4, § 4.9 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991.  For veterans with wartime 
service or peacetime service after December 31, 1946, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991);  38 C.F.R. § 3.306 (1999).

VA adjudicators ordinarily are justified in finding that 
congenital diseases or defects, by their very nature, 
preexisted the claimant's military service.  VA General 
Counsel Opinion 82-90 (July 18, 1990), a copy of which is 
appended to this Remand order, held that service-connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial [hereditary] origin, and that 
service connection is warranted if the evidence as a whole 
establishes that the familial conditions in question were 
incurred or aggravated during service within the meaning of 
VA law and regulation.  In addition, that opinion stated that 
it was clear that congenital or developmental defects may not 
be service-connected because they are not diseases or 
injuries under the law, citing  38 U.S.C.A. § 310, 331 [now 
re-codified as §§ 1110, 1131];  38 C.F.R. § 3.303(c), Part 4, 
§ 4.9 (1999); citing  Thompson v. United States, 405 F.2d 
1239 (Ct.Cl.1969).  However, it was noted that many such 
defects can be subject to superimposed disease or injury and 
that if, during an individual's military service, 
superimposed disease or injury does occur, service-connection 
may indeed be warranted for the resultant disability.  

Accordingly, when the additional development ordered in this 
Remand is completed, the RO must make an initial adjudicatory 
determination as to whether the veteran's diagnosed veteran's 
Wolff-Parkinson-White syndrome is a disease or a defect for 
purposes of  38 U.S.C.A. §§ 1110, 1131 (West 1991) and  
38 C.F.R. § 3.303(c) (1999).  Further, such determination 
must be based upon competent medical evidence contained in 
the record, and must refer to and identify the specific 
medical evidence supporting its conclusion(s).  

The Board may not rely on its own unsubstantiated judgment as 
to whether a preexisting disability underwent an increase in 
disability during service but must support its medical 
conclusions with independent medical evidence.  In Crowe v. 
Brown, 7 Vet. App. 238 (1995), the Court remanded a claim to 
the Board for a medical opinion to determine whether there 
was a worsening of the veteran's underlying disability 
[asthma] during service and, if the disability did worsen 
during service, whether there was clear and unmistakable 
evidence that such worsening was due to the natural progress 
of the disability.  In  Townsend v. Derwinski, 1 Vet. App. 
408 (1991), the Court stated that a Remand was required to 
enable the Board to cite medical authority or medical 
evidence in the record to support a conclusory statement that 
the veteran's disability [foot ailment] was not aggravated by 
service.

The Board concludes, based upon the current medical evidence 
of record, that a remand for examination and a specialist 
medical opinion from a cardiologist who has reviewed the 
entire medical record is warranted as to the issue of 
inservice aggravation of the veteran's Wolff-Parkinson-White 
syndrome.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, 
prior to returning the case to the Board, the RO must review 
all examination reports, all initial adjudicatory 
determinations, and any Supplemental Statement of the Case 
issued in order to ensure full and specific compliance with 
all instructions contained in this remand Order.  All cases 
returned to the Board which do not comply in all respects 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for any 
heart condition since August 1996.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  

2.  The RO should schedule a VA or fee-
basis examination of the veteran by a 
panel of two board certified 
cardiologists in order to determine the 
current nature, extent, etiology, and 
correct diagnosis of any cardiac or 
cardiovascular disability found present.  
The examining cardiologists must review 
the veteran's complete medical records , 
including his service medical records, as 
well as his employment history, prior to 
their examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be performed, and the 
findings reported in detail.  If Wolff-
Parkinson-White syndrome is diagnosed, 
the examiners should express their 
medical opinions, based upon their review 
of the record and examinations, as to 
each of the following questions: Is the 
veteran's Wolff-Parkinson-White syndrome 
congenital in nature and etiology?  In 
standard medical terminology, and giving 
words their ordinary meaning, does Wolff-
Parkinson-White syndrome represent a 
disease process or a defect in the 
structure or function of the heart, i.e., 
disease or defect?  Does the single 
documented episode of tachycardia 
demonstrated during active service 
[August 5, 1964] and associated with 
Wolff-Parkinson-White syndrome represent 
a chronic increase in the severity of the 
underlying condition, as contrasted to 
symptoms, based upon the evidence prior 
to, during, and after service?  Do the 
August 5, 1964, symptom report and 
clinical findings demonstrate an increase 
in disability other than that which is 
due to the natural progress of the 
underlying condition?  Does the medical 
record reflect any superimposed disease 
or injury in addition to Wolff-Parkinson-
White syndrome during the veteran's 
period of active service?  Based upon the 
entire record, what is the earliest date 
that an increase in the severity of the 
veteran's Wolff-Parkinson-White syndrome 
can be clinically documented?  If 
present, what is the earliest date that 
the clinical presence of coronary artery 
disease can be clinically documented?  A 
complete rationale must accompany all 
medical opinions provided.

3.  Upon the completion of the above-
requested development, the RO must review 
the record in its entirety, establish 
that all requested medical opinions have 
been provided, and issue a rating 
decision as to the claims for service 
connection for Wolff-Parkinson-White 
syndrome and for heart disease, including 
coronary artery disease, which 
specifically addresses the following 
issues: 

(a) Whether the evidence in this case 
constitutes clear and unmistakable 
medical evidence that the veteran's 
Wolff-Parkinson-White syndrome is 
congenital in nature and preexisted 
service entry; and 

(b) Whether the medical evidence 
establishes that the veteran's diagnosed 
Wolff-Parkinson-White syndrome is a 
disease or a defect for purposes of  
38 U.S.C.A. §§ 1110, 1131 (West 1991) and  
38 C.F.R. § 3.303(c) (1999); and  

(c) Whether competent medical evidence 
has been submitted which establishes the 
occurrence of any superimposed disease or 
injury in the veteran during his period 
of active service; and  

(d) Whether the veteran's Wolff-
Parkinson-White syndrome underwent a 
chronic increase in severity during 
service on the basis of all the evidence 
of record 
pertaining to the manifestations of the 
disability prior to, during and 
subsequent to service; and  

(e) If the veteran's Wolff-Parkinson-
White syndrome did worsen during service, 
whether the record contains clear and 
unmistakable evidence that such worsening 
was due to the natural progress of the 
disability.  

In making an initial adjudicatory 
determination with respect to each of 
these issues, the RO must refer to and 
identify the specific medical evidence 
relied upon in reaching its conclusions.  

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Court had remanded 
to the Board.  Quarles v. Derwinski,  3 
Vet. App. 129 (1992);  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations and citing all medical evidence relied upon in 
each of its determinations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


